Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment No. 3”), dated as of
December 18, 2017, by and among PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), the other Reaffirming Parties (as defined below)
party hereto, the 2017 Incremental Revolving Lenders (as defined below) party
hereto, the 2017 L/C Issuers (as defined below) party hereto and GOLDMAN SACHS
BANK USA, as administrative agent (in such capacity, including any permitted
successor thereto, the “Administrative Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of April 3, 2017, among the Borrower, the lenders party thereto from time to
time (collectively, the “Lenders” and each individually, a “Lender”) and Goldman
Sachs Bank USA, as Administrative Agent (as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of September 18, 2017, and that certain
Amendment No. 2 to Credit Agreement, dated as of November 17, 2017 (the “Second
Amendment”) and as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to, but not including, the date
hereof, the “Credit Agreement”, and as amended by this Amendment No. 3, the
“Amended Credit Agreement”);

WHEREAS, pursuant to the Second Amendment, the Borrower requested to add the
2017 Incremental Revolving Facility to the Credit Agreement, and the Incremental
Revolving Lenders party to the Second Amendment agreed to provide the
Incremental Revolving Commitments thereunder, subject to the terms and
conditions set forth in the Second Amendment;

WHEREAS, pursuant to Section 2.15(a) of the Credit Agreement, the Borrower has
requested to increase the principal amount of the 2017 Incremental Revolving
Facility by an aggregate principal amount of $80,000,000 (the commitments
provided hereunder, the “2017 Incremental Revolving Commitments” and the loans
made pursuant thereto, the “2017 Incremental Revolving Loans”) pursuant to
clause (b)(i) of the definition of Incremental Debt Cap, to be provided by the
2017 Incremental Revolving Lenders party hereto and effective on the Amendment
No. 3 Effective Date (as defined below) pursuant to the terms hereof and in the
Amended Credit Agreement;

WHEREAS, as contemplated by Section 2.15 of the Credit Agreement, (x) subject to
the satisfaction of the conditions precedent set forth in Section 6 hereof, each
of the Administrative Agent, the 2017 Incremental Revolving Lenders party hereto
and the Borrower have agreed to amend certain terms of the Credit Agreement as
provided herein in order to give effect to the 2017 Incremental Revolving
Commitments provided hereunder and (y) this Amendment No. 3 constitutes an
“Incremental Amendment” under the Credit Agreement;

WHEREAS, each 2017 Incremental Revolving Lender party hereto is prepared to
provide the 2017 Incremental Revolving Commitments in an amount equal to its
2017 Incremental Revolving Commitment set forth on Schedule 1 hereto, subject to
the terms and conditions set forth herein and in the Amended Credit Agreement;
and

 

1



--------------------------------------------------------------------------------

WHEREAS, each Loan Party party hereto and Gibraltar Holdings (collectively, the
“Reaffirming Parties”, and each, a “Reaffirming Party”) expects to realize
substantial direct and indirect benefits as a result of this Amendment No. 3
becoming effective and the consummation of the transactions contemplated hereby
and agrees to reaffirm its obligations under the Credit Agreement, the Security
Documents, and the other Loan Documents to which it is a party.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

SECTION 1. CERTAIN DEFINITIONS. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement. As used in this
Amendment No. 3:

“2017 Incremental Revolving Commitments” is defined in the third recital hereto.

“2017 Incremental Revolving Lenders” is defined in Section 2 hereof.

“2017 Incremental Revolving Loans” is defined in the third recital hereto.

“Administrative Agent” is defined in the preamble hereto.

“Amended Credit Agreement” is defined in the first recital hereto.

“Amendment No. 3” is defined in the preamble hereto.

“Amendment No. 3 Effective Date” means the date on which the conditions set
forth in Section 6 of this Amendment No. 3 are satisfied or waived.

“Borrower” is defined in the preamble hereto.

“Borrower Notice” is defined in Section 6(k) hereof.

“Credit Agreement” is defined in the first recital hereto.

“Lenders” is defined in the first recital hereto.

“NFIP” is defined in Section 6(k) hereof.

“Reaffirming Parties” is defined in the sixth recital hereto.

“Second Amendment” is defined in the first recital hereto.

 

2



--------------------------------------------------------------------------------

SECTION 2. 2017 INCREMENTAL REVOLVING COMMITMENTS. Pursuant to Section 2.15 of
the Credit Agreement, and subject solely to the satisfaction of the conditions
precedent set forth in Section 6 hereof, on and as of the Amendment No. 3
Effective Date:

 

  (a) Each lender set forth on Schedule 1 to this Amendment No. 3 (each, a “2017
Incremental Revolving Lender”) hereby (i) severally and not jointly agrees to
commit to provide its respective 2017 Incremental Revolving Commitment set forth
on Schedule 1 and (ii) agrees to become a Lender under the Amended Credit
Agreement. The 2017 Incremental Revolving Commitments shall be an increase to
the 2017 Incremental Revolving Facility.

 

  (b) Each 2017 Incremental Revolving Lender set forth on Schedule 2 to this
Amendment No. 3 (each, a “2017 L/C Issuer”) hereby (i) agrees to act as an L/C
Issuer under the Amended Credit Agreement and (ii) shall become vested with all
of the rights, powers, privileges and duties of an L/C Issuer under the Credit
Agreement. The L/C Issuance Limit of each 2017 L/C Issuer is set forth on
Schedule 2 hereto. For the avoidance of doubt, the respective L/C Issuance
Limits of the existing L/C Issuers as set forth in the Second Amendment remain
in effect as of the Amendment No. 3 Effective Date.

 

  (c)

Each 2017 Incremental Revolving Lender (including in its capacity as a 2017 L/C
Issuer, if applicable) hereby (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment No. 3 and to consummate the transactions contemplated hereby and
in the Amended Credit Agreement, and to become a Lender under the Amended Credit
Agreement, (B) it is not a Disqualified Institution and it meets all the
requirements of an Eligible Assignee under the Amended Credit Agreement (subject
to such consents, if any, as may be required under the Amended Credit
Agreement), (C) from and after the Amendment No. 3 Effective Date, it shall be
bound by the provisions of the Amended Credit Agreement and, to the extent of
its 2017 Incremental Revolving Commitment, shall have the obligations of a
Lender thereunder, (D) it is sophisticated with respect to decisions to acquire
assets of the type represented by the 2017 Incremental Revolving Commitments and
the 2017 Incremental Revolving Loans and either it, or the Person exercising
discretion in making its decision to commit to provide its 2017 Incremental
Revolving Commitment, is experienced in committing to commitments and loans of
such type, (E) it has received a copy of the Credit Agreement, this Amendment
No. 3 and the other Loan Documents, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 of the Amended Credit Agreement, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Amendment No. 3 and to commit to
provide its respective 2017 Incremental Revolving Commitment, (F) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Amendment No. 3 and to
commit to provide its respective 2017 Incremental Revolving Commitment, and
(G) it has provided the Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Amended Credit Agreement (including
Section 3.01(e) of the Amended Credit Agreement), duly completed and executed by
such 2017 Incremental Revolving Lender; (ii) agrees that (A) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit

 

3



--------------------------------------------------------------------------------

  decisions in taking or not taking action under the Loan Documents, and (B) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender; and
(iii) appoints and authorizes the Administrative Agent and the Collateral
Trustee to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent and Collateral Trustee, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto.

 

  (d) The terms and provisions of the 2017 Incremental Revolving Commitments and
the 2017 Incremental Revolving Loans shall be identical to the terms and
provisions of the Incremental Revolving Commitments and the Incremental
Revolving Loans existing under the Credit Agreement.

 

  (e) On the Amendment No. 3 Effective Date, each of the existing Incremental
Revolving Lenders under the Credit Agreement is hereby deemed to assign to each
of the 2017 Incremental Revolving Lenders, and each of the 2017 Incremental
Revolving Lenders is hereby deemed to purchase from each of the existing
Incremental Revolving Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Incremental Revolving Loans and
participations in Letters of Credit outstanding on the Amendment No. 3 Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Incremental Revolving Loans and participations in
Letters of Credit will be held by existing Incremental Revolving Lenders and
2017 Incremental Revolving Lenders ratably in accordance with their Incremental
Revolving Commitments after giving effect to the addition of the 2017
Incremental Revolving Commitments to the existing Incremental Revolving
Commitments.

 

  (f) Each 2017 Incremental Revolving Lender, the Administrative Agent and the
Reaffirming Parties party hereto agree that this Amendment No. 3 shall
constitute an “Incremental Facility Request” and an “Incremental Amendment”
pursuant to and in accordance with Section 2.15 of the Credit Agreement and a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. The Incremental Facility Effective Date shall be the Amendment No. 3
Effective Date.

SECTION 3. AMENDMENTS TO LOAN DOCUMENTS.

 

  (a) The fourth paragraph appearing under “Preliminary Statements” of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“The Borrower has requested that, on the Second Amendment Effective Date and the
Third Amendment Effective Date, the Incremental Revolving Lenders party to the
Second Amendment and the Third Amendment, as applicable, make Incremental
Revolving Commitments to the Borrower for general working capital purposes
(including the issuance of Letters of Credit and Bank Guarantees), and such
Incremental Revolving Lenders have agreed to provide such Incremental Revolving
Commitments on the terms and subject to the conditions set forth herein and in
the Second Amendment or the Third Amendment, as applicable.”

 

  (b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following defined terms to read in their entirety as follows:

“2017 Incremental Revolving Facility” has the meaning specified in the Second
Amendment, as increased pursuant to the Third Amendment.

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Lender at any time, the percentage (carried out to the tenth
decimal place) of the Term Loan Facility represented by (i) until the Closing
Date, such Term Lender’s respective Term Loan Commitments and (ii) thereafter,
the aggregate principal amount of such Term Lender’s Term Loans then
outstanding, and (b) in respect of the Incremental Revolving Facilities, with
respect to any Incremental Revolving Lender at any time, the

 

4



--------------------------------------------------------------------------------

percentage (carried out to the ninth decimal place) of the then available
Incremental Revolving Facilities represented by such Incremental Revolving
Lender’s Incremental Revolving Commitment at such time. If the commitment of
each Incremental Revolving Lender to make Incremental Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Incremental Revolving Commitments have
expired, then the Applicable Percentage of each Incremental Revolving Lender in
respect of the Incremental Revolving Facilities shall be determined based on the
Applicable Percentage of such Incremental Revolving Lender in respect of the
Incremental Revolving Facilities most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Term Lender in
respect of the Term Loan Facility as of the Closing Date is set forth opposite
the name of such Term Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable. The Applicable Percentage of each Incremental Revolving Lender in
respect of the Incremental Revolving Facility as of the Third Amendment
Effective Date is set forth opposite the name of such Incremental Revolving
Lender on Schedule 3 to the Third Amendment or in the Assignment and Assumption
pursuant to which such Incremental Revolving Lender becomes a party hereto, as
applicable.

“Incremental Revolving Commitment” means, as to each Incremental Revolving
Lender, its obligation to (a) make Incremental Revolving Loans to the Borrower
pursuant to Section 2.01(b) and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding under such clauses
(a) and (b) not to exceed the amount set forth (x) in the case of the 2017
Incremental Revolving Facility, opposite such Lender’s name on Schedule 1 to the
Second Amendment under the caption “2017 Incremental Revolving Commitment” or on
Schedule 1 to the Third Amendment under the caption “2017 Incremental Revolving
Commitment”, as applicable, (y) in the case of any other Incremental Revolving
Facility, in the applicable Incremental Amendment or (z) if applicable, in any
case, in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Incremental
Revolving Commitments as of the Third Amendment Effective Date is $350,000,000.

“L/C Issuance Limit” means, at the time of the issuance of a Letter of Credit by
the applicable L/C Issuer, with respect to (a) each 2017 L/C Issuer (as defined
in the Second Amendment), in its capacity as an L/C Issuer, the amount set forth
opposite its name on Schedule 2 to the Second Amendment (or such other amount as
may be agreed to in writing by such 2017 L/C Issuer and the Borrower from time
to time with prompt notice to the Administrative Agent), (b) each 2017 L/C
Issuer (as defined in the Third Amendment), in its capacity as an L/C Issuer,
the amount set forth opposite its name on Schedule 2 to the Third Amendment (or
such other amount as may be agreed to in writing by such 2017 L/C Issuer and the
Borrower from time to time with prompt notice to the Administrative Agent), or
(c) any other L/C Issuer, such amount as may be agreed to by such L/C Issuer and
the Borrower in writing from time to time with prompt notice to the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“L/C Issuer” means each 2017 L/C Issuer (as defined in the Second Amendment) and
each 2017 L/C Issuer (as defined in the Third Amendment), each in its capacity
as issuer of Letters of Credit hereunder, and such other Incremental Revolving
Lender or Incremental Revolving Lenders that agree to act as L/C Issuer at the
request of the Borrower, and any successor issuer of Letters of Credit hereunder
or any of their respective Affiliates, in each case in its capacity as issuer of
any Letter of Credit. Each L/C Issuer may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such L/C Issuer , in which
case the term “L/C Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such L/C Issuer
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.03 with respect to such Letters of Credit).

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Collateral Trust Agreement, each Note, the
Issuer Documents, the Fee Letters, the Guaranty, each Security Document and any
ABL Intercreditor Agreement

 

  (c) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:

“Third Amendment” means that certain Amendment No. 3 to Credit Agreement, dated
as of December 18, 2017, by and among the Borrower, the other Reaffirming
Parties (as defined therein), the Incremental Revolving Lenders party thereto
and the Administrative Agent.

“Third Amendment Effective Date” means the Amendment No. 3 Effective Date (as
defined in the Third Amendment).

 

  (d) Clause (iii) of Section 10.02(a) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

“(iii) if to any L/C Issuer, to the address, telecopier number, electronic mail
address or telephone number specified on Schedule 1 to the Second Amendment or
Schedule 1 to the Third Amendment, as applicable.”

SECTION 4. REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
Amendment No. 3 Effective Date, (i) each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or text of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Credit Agreement,
(ii) the 2017 Incremental Revolving Commitments shall constitute “Incremental
Revolving Commitments” under the 2017 Incremental Revolving Facility and
“Commitments”, in each case, under and as defined in the Amended Credit
Agreement, (iii) the 2017 Incremental Revolving Loans shall constitute
“Incremental Revolving Loans” under the 2017 Incremental Revolving Facility and
“Loans”, in each case, under and as defined in the Amended Credit Agreement,
(iv) the 2017 Incremental Revolving Lenders shall each constitute an
“Incremental Revolving Lender” and a “Lender”, in each case, under and as
defined in the Amended Credit Agreement, and (v) each 2017 L/C Issuer shall
constitute an “L/C Issuer” under and as defined in the Amended Credit Agreement.
This Amendment No. 3 shall for all purposes constitute a “Loan Document” under
and as defined in the Amended Credit Agreement and the other Loan Documents.

 

6



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS & WARRANTIES. In order to induce the 2017 Incremental
Revolving Lenders and the Administrative Agent to enter into this Amendment
No. 3 and to induce the 2017 Incremental Revolving Lenders to provide the 2017
Incremental Revolving Commitments hereunder, each Loan Party hereby represents
and warrants to the 2017 Incremental Revolving Lenders and the Administrative
Agent on and as of the Amendment No. 3 Effective Date that:

 

  (a) each of the representations and warranties made by the Borrower contained
in Article V of the Credit Agreement and by each Loan Party contained in each
other Loan Document shall be true and correct in all material respects on and as
of the Amendment No. 3 Effective Date with the same effect as though made on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5, the representations and
warranties contained in subsection (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clause (b) of Section 6.01 of the Credit Agreement; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or by a
reference to a Material Adverse Effect in the text thereof; provided further
that all references in the representations set forth in Sections 5.01, 5.02,
5.03, 5.04, 5.06, 5.07 and 5.15 of the Credit Agreement to “Loan Documents”
shall be deemed to be references to this Amendment No. 3 and the other Loan
Documents (including the Credit Agreement) as amended by this Amendment No. 3;
and

 

  (b) the schedule delivered to the Administrative Agent pursuant to
Section 6(e) of this Amendment No. 3 is, to the Loan Parties’ knowledge, true
and correct in all material respects on and as of the Amendment No. 3 Effective
Date.

SECTION 6. CONDITIONS PRECEDENT. The effectiveness of this Amendment No. 3 and
the obligation of the 2017 Incremental Revolving Lenders to provide the 2017
Incremental Revolving Commitments shall be subject to the satisfaction or waiver
of the following conditions precedent (the date on which such conditions
precedent are so satisfied or waived, the “Amendment No. 3 Effective Date”):

 

  (a) The Administrative Agent shall have received a duly authorized, executed
and delivered counterpart of the signature page to this Amendment No. 3 from
each Loan Party named on the signature pages hereto, the Administrative Agent
and the 2017 Incremental Revolving Lenders.

 

  (b)

Any fees required to be paid on or before the Amendment No. 3 Effective Date to
the Administrative Agent or the 2017 Incremental Revolving Lenders under this
Amendment No. 3 or otherwise in connection with the 2017 Incremental Revolving
Commitments provided hereunder shall have been paid and, unless waived by the

 

7



--------------------------------------------------------------------------------

  Administrative Agent or the 2017 Incremental Revolving Lenders, as applicable,
to the extent invoiced at least three Business Days prior to the Amendment No. 3
Effective Date, the Borrower shall have paid all expenses of the Agents to the
extent required to be paid pursuant to Section 10.04 of the Credit Agreement or
otherwise.

 

  (c) No Default or Event of Default shall exist, or would result immediately,
from the incurrence of the 2017 Incremental Revolving Commitments or the making
of any 2017 Incremental Revolving Loans on the Amendment No. 3 Effective Date.

 

  (d) The representations and warranties of (i) the Borrower contained in
Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document shall be true and correct in all material respects on and as
of the Amendment No. 3 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in subsection
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clause (b) of Section 6.01 of the Credit
Agreement; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or by a reference to a Material Adverse Effect in the
text thereof.

 

  (e) The Administrative Agent shall have received a schedule in form and
substance reasonably acceptable to the Administrative Agent with respect to all
real property that is fee owned or leased by the Loan Parties as of the
Amendment No. 3 Effective Date, which schedule shall include such information
necessary to identify any Building located on Material Real Property and
constituting Collateral for the purpose of obtaining a corresponding completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination. Such schedule is attached hereto as Schedule 6(e).

 

  (f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (c) and (d) of this Section 6 have been satisfied.

 

  (g) On the Amendment No. 3 Effective Date, the Administrative Agent shall have
received a customary opinion of Jones Day, counsel to the Borrower and special
New York counsel to the other Loan Parties addressed to the Administrative
Agent, the Collateral Trustee and the Lenders and dated the Amendment No. 3
Effective Date.

 

  (h)

The Administrative Agent shall have received (i) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of duly authorized officers of each Loan Party and Gibraltar Holdings, in each
case, as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer of each Loan Party or Gibraltar
Holdings and (ii) such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party and Gibraltar Holdings
is duly organized or formed, and that each

 

8



--------------------------------------------------------------------------------

  Loan Party and Gibraltar Holdings is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that certified copies of
the certificate or articles of incorporation and by-laws (or other equivalent
organizational documents) or incumbency certificates shall not be required to be
delivered with respect to Gibraltar Holdings or any Person that was a Loan Party
immediately prior to the Amendment No. 3 Effective Date if such certificate
includes a certification by such Responsible Officer that the applicable
organizational documents delivered to the Administrative Agent in connection
with the closing of the Second Amendment on the Second Amendment Effective Date
remain in full force and effect and have not been amended, modified, revoked or
rescinded and/or the signatories set forth on incumbency certificates delivered
to the Administrative Agent in connection with the closing of the Second
Amendment on the Second Amendment Effective Date have not changed, in each case,
since the Second Amendment Effective Date.

 

  (i) The Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower in the form of Exhibit K of the
Credit Agreement, which demonstrates that the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are, and after giving effect to the
transactions contemplated hereby, will be, Solvent.

 

  (j) The 2017 Incremental Revolving Lenders and the Administrative Agent shall
have received at least three Business Days prior to the Amendment No. 3
Effective Date all documentation and other information required by regulatory
authorities with respect to the Borrower and the other Loan Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, that has been requested by the
2017 Incremental Revolving Lenders and the Administrative Agent at least ten
Business Days prior to the Amendment No. 3 Effective Date.

 

  (k) The Collateral Trustee shall have received a completed standard “life of
loan” flood hazard determination form for each property that contains structures
and is encumbered by a Mortgage, and if the property is located in an area
designated by the U.S. Federal Emergency Management Agency (or any successor
agency) as having special flood or mud slide hazards, (i) a notification from
the Borrower to the Collateral Trustee (“Borrower Notice”) that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004 is not available because the
applicable community does not participate in the NFIP, (ii) documentation
evidencing the Collateral Trustee’s receipt of the Borrower Notice (e.g.,
countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (iii) if a Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Controlling
Representative (as defined in the Collateral Trust Agreement).

 

9



--------------------------------------------------------------------------------

SECTION 7. REAFFIRMATION.

 

  (a) To induce the 2017 Incremental Revolving Lenders and the Administrative
Agent to enter into this Amendment No. 3, each of the Loan Parties and Gibraltar
Holdings hereby acknowledges and reaffirms its obligations under each Loan
Document to which it is a party, including, without limitation, any grant,
pledge or collateral assignment of a lien or security interest, as applicable,
contained therein, in each case as amended, restated, amended and restated,
supplemented or otherwise modified prior to or as of the date hereof (including
as amended pursuant to the First Amendment, the Second Amendment and this
Amendment No. 3 and the incurrence of the 2017 Incremental Revolving Commitments
hereunder) (collectively, the “Reaffirmed Documents”). The Borrower acknowledges
and agrees that each of the Loan Documents to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Amendment No. 3.

 

  (b) In furtherance of the foregoing Section 7(a), each Loan Party, in its
capacity as a Guarantor under the Guaranty to which it is a party (in such
capacity, each a “Reaffirming Loan Guarantor”), reaffirms its guarantee of the
Secured Obligations under the terms and conditions of such Guaranty and agrees
that such Guaranty remains in full force and effect to the extent set forth in
such Guaranty and after giving effect to this Amendment No. 3 and the incurrence
of the 2017 Incremental Revolving Commitments hereunder, and is hereby ratified,
reaffirmed and confirmed. Each Reaffirming Loan Guarantor hereby confirms that
it consents to the terms of this Amendment No. 3 and the Amended Credit
Agreement and that the principal of, the interest and premium (if any) on, and
fees related to, the 2017 Incremental Revolving Commitments constitute “Secured
Obligations” under the Loan Documents. Each Reaffirming Loan Guarantor hereby
(i) acknowledges and agrees that the Guaranty and each of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall not be impaired or limited by
the execution or effectiveness of this Amendment No. 3, (ii) acknowledges and
agrees that it will continue to guarantee to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all Secured
Obligations under each of the Loan Documents to which it is a party (including
all such Secured Obligations as amended, reaffirmed and/or increased pursuant to
this Amendment No. 3 and the incurrence of the 2017 Incremental Revolving
Commitments hereunder) and (iii) acknowledges, agrees and warrants for the
benefit of the Administrative Agent, the Collateral Trustee and each other
Secured Party that there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, that would enable
such Reaffirming Loan Guarantor to avoid or delay timely performance of its
obligations under the Loan Documents.

 

10



--------------------------------------------------------------------------------

  (c) In furtherance of the foregoing Section 7(a), Gibraltar Holdings and each
of the Loan Parties that is party to any Security Document, in its capacity as a
“grantor”, “pledgor” or other similar capacity under such Security Document (in
such capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Amendment No. 3 and
the transactions contemplated hereby, including the extension of credit in the
form of the 2017 Incremental Revolving Commitments hereunder. In addition, each
Reaffirming Grantor reaffirms the security interests granted by such Reaffirming
Grantor under the terms and conditions of the Security Documents (in each case,
to the extent a party thereto) to secure the Secured Obligations (including all
such Secured Obligations as amended, reaffirmed and/or increased pursuant to
this Amendment No. 3 and the incurrence of the 2017 Incremental Revolving
Commitments hereunder) and agrees that such security interests remain in full
force and effect and are hereby ratified, reaffirmed and confirmed. Each
Reaffirming Grantor hereby (i) confirms that each Security Document to which it
is a party or is otherwise bound and all Collateral encumbered thereby will
continue to secure, to the fullest extent possible in accordance with the
Security Documents, the payment and performance of the Secured Obligations
(including all such Secured Obligations as amended, reaffirmed and/or increased
pursuant to this Amendment No. 3 and the incurrence of the 2017 Incremental
Revolving Commitments hereunder), including without limitation the payment and
performance of all such applicable Secured Obligations that are joint and
several obligations of each Guarantor and each Reaffirming Grantor now or
hereafter existing, in each case pursuant to the terms of the Security Documents
such Reaffirming Grantor is a party to, (ii) confirms its respective grant to
the Collateral Trustee for the benefit of the Secured Parties of the security
interest in and continuing Lien on all of such Reaffirming Grantor’s right,
title and interest in, to and under all Collateral to which such Reaffirming
Grantor granted a security interest in and a continuing Lien on pursuant to the
terms of the Security Documents to which such Reaffirming Grantor is party to,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Secured Obligations (including all such Secured Obligations as amended,
reaffirmed and/or increased pursuant to this Amendment No. 3 and the incurrence
of the 2017 Incremental Revolving Commitments hereunder), subject to the terms
contained in the applicable Loan Documents and (iii) confirms its respective
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Security Documents to which it is
a party.

 

  (d) Gibraltar Holdings and each Guarantor (other than the Borrower)
acknowledges and agrees that (i) it is not required by the terms of the Credit
Agreement or any other Loan Document to consent to this Amendment No. 3 and
(ii) nothing in the Credit Agreement, this Amendment No. 3 or any other Loan
Document shall be deemed to require the consent of Gibraltar Holdings or such
Guarantor to any future amendment, consent or waiver of the terms of the Credit
Agreement.

 

11



--------------------------------------------------------------------------------

  (e) As promptly as practical but in no event later than January 15, 2018,
subject to extension by the Administrative Agent in its sole discretion, the
Borrower and applicable Guarantors shall take the actions specified in Sections
3.8(d)(1)-(3) of the Collateral Trust Agreement.

 

  (f) As promptly as practical but in no event later than December 18, 2017,
subject to extension by the Administrative Agent in its sole discretion,
Gibraltar Holdings shall execute and deliver a deed of confirmation, in form and
substance reasonably satisfactory to the Administrative Agent.

SECTION 8. MISCELLANEOUS PROVISIONS.

 

  (a) Ratification. This Amendment No. 3 is limited to the matters specified
herein and shall not constitute acceptance or waiver, or, to the extent not
expressly set forth herein, an amendment or modification, of any other provision
of the Credit Agreement or any other Loan Document. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement or any other Loan Document or instruments securing
the same, which shall remain in full force and effect as modified hereby or by
instruments executed concurrently herewith, and each of the parties hereto
acknowledges and agrees that the terms of this Amendment No. 3 constitute an
amendment of the terms of pre-existing Indebtedness and the related agreement,
as evidenced by the Amended Credit Agreement.

 

  (b) Governing Law; Submission to Jurisdiction, Consent to Service of Process,
Waiver of Jury Trial, Etc. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated by reference herein as if such Sections appeared herein, mutatis
mutandis.

 

  (c) Severability. Section 10.12 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.

 

  (d) Counterparts; Headings. This Amendment No. 3 may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment No. 3 by telecopy or other electronic imaging
means (i.e., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Amendment No. 3. Article and Section headings used
herein are included for convenience of reference only, shall not constitute a
part hereof, shall not be given any substantive effect and shall not affect the
interpretation of this Amendment No. 3.

 

  (e) Notice. For purposes of the Credit Agreement, the initial notice address
of each 2017 Incremental Revolving Lender shall be as set forth on Schedule 1
hereto.

 

  (f) Recordation of 2017 Incremental Revolving Commitments. On the Amendment
No. 3 Effective Date, the Administrative Agent will record in the Register the
2017 Incremental Revolving Commitments made hereunder by the 2017 Incremental
Revolving Lenders as “Incremental Revolving Commitments” under the 2017
Incremental Revolving Facility.

 

12



--------------------------------------------------------------------------------

  (g) Amendment, Modification and Waiver. This Amendment No. 3 may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the parties hereto.

[Remainder of page intentionally blank; signatures begin next page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed by their respective authorized officers as of the date first above
written.

 

PEABODY ENERGY CORPORATION, as

Borrower

By:  

/s/ Walter L. Hawkins, Jr.

Name:   Walter L. Hawkins, Jr. Title:   Senior Vice President, Finance

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN LAND DEVELOPMENT, LLC

AMERICAN LAND HOLDINGS OF COLORADO, LLC

AMERICAN LAND HOLDINGS OF ILLINOIS, LLC

AMERICAN LAND HOLDINGS OF INDIANA, LLC

AMERICAN LAND HOLDINGS OF KENTUCKY, LLC

BIG RIDGE, INC.

BTU WESTERN RESOURCES, INC.

COALSALES II, LLC

CONSERVANCY RESOURCES, LLC

EL SEGUNDO COAL COMPANY, LLC

HAYDEN GULCH TERMINAL, LLC

HILLSIDE RECREATIONAL LANDS, LLC

JAMES RIVER COAL TERMINAL, LLC

KAYENTA MOBILE HOME PARK, INC.

KENTUCKY UNITED COAL, LLC

MOFFAT COUNTY MINING, LLC

NEW MEXICO COAL RESOURCES, LLC

PEABODY AMERICA, LLC

PEABODY ARCLAR MINING, LLC

PEABODY ASSET HOLDINGS, LLC

PEABODY BEAR RUN MINING, LLC

PEABODY BEAR RUN SERVICES, LLC

PEABODY CABALLO MINING, LLC

PEABODY CARDINAL GASIFICATION, LLC

PEABODY CHINA, LLC

PEABODY COALSALES, LLC

PEABODY COALTRADE, LLC

PEABODY COLORADO OPERATIONS, LLC

PEABODY COLORADO SERVICES, LLC

PEABODY COULTERVILLE MINING, LLC

PEABODY DEVELOPMENT COMPANY, LLC

PEABODY ELECTRICITY, LLC

PEABODY EMPLOYMENT SERVICES, LLC

PEABODY GATEWAY NORTH MINING, LLC

 

By:  

/s/ Walter L. Hawkins, Jr.

  Name: Walter L. Hawkins, Jr.   Title: Senior Vice President, Finance

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

PEABODY GATEWAY SERVICES, LLC

PEABODY GLOBAL FUNDING, LLC

PEABODY HOLDING COMPANY, LLC

PEABODY ILLINOIS SERVICES, LLC

PEABODY INDIANA SERVICES, LLC

PEABODY INTERNATIONAL INVESTMENTS, INC.

PEABODY INTERNATIONAL SERVICES, INC.

PEABODY INVESTMENTS CORP.

PEABODY MIDWEST MANAGEMENT SERVICES, LLC

PEABODY MIDWEST MINING, LLC

PEABODY MIDWEST OPERATIONS, LLC

PEABODY MIDWEST SERVICES, LLC

PEABODY MONGOLIA, LLC

PEABODY NATURAL GAS, LLC

PEABODY NATURAL RESOURCES COMPANY

PEABODY NEW MEXICO SERVICES, LLC

PEABODY OPERATIONS HOLDING, LLC

PEABODY POWDER RIVER MINING, LLC

PEABODY POWDER RIVER OPERATIONS, LLC

PEABODY POWDER RIVER SERVICES, LLC

PEABODY ROCKY MOUNTAIN MANAGEMENT SERVICES, LLC

PEABODY ROCKY MOUNTAIN SERVICES, LLC

PEABODY SCHOOL CREEK MINING, LLC

PEABODY SERVICES HOLDINGS, LLC

PEABODY TERMINALS, LLC

PEABODY VENEZUELA COAL CORP.

PEABODY VENTURE FUND, LLC

PEABODY WILD BOAR MINING, LLC

PEABODY WILD BOAR SERVICES, LLC

PEABODY WILLIAMS FORK MINING, LLC

PEABODY WYOMING SERVICES, LLC

PEABODY-WATERSIDE DEVELOPMENT, L.L.C.

PEC EQUIPMENT COMPANY, LLC

SAGE CREEK LAND & RESERVES, LLC

SHOSHONE COAL CORPORATION

TWENTYMILE COAL, LLC

 

By:  

/s/ Walter L. Hawkins, Jr.

  Name: Walter L. Hawkins, Jr.   Title: Senior Vice President, Finance

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

PEABODY INTERNATIONAL HOLDINGS, LLC

By: Peabody Investments Corp., as its sole member

By:  

/s/ Walter L. Hawkins, Jr.

  Name: Walter L. Hawkins, Jr.   Title: Senior Vice President, Finance

PEABODY IC FUNDING CORP.

By:  

/s/ Walter L. Hawkins, Jr.

  Name: Walter L. Hawkins, Jr.   Title: President

BIG SKY COAL COMPANY

By:  

/s/ Bryce G. West

  Name: Bryce G. West   Title: President

PEABODY SAGE CREEK MINING, LLC SAGE CREEK HOLDINGS, LLC

By:  

/s/ Mark A. Scimio

  Name: Mark A. Scimio   Title: President

PEABODY TWENTYMILE MINING, LLC

By:  

/s/ Patrick K. Sollars

  Name: Patrick K. Sollars   Title: President

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

PEABODY WESTERN COAL COMPANY

SENECA PROPERTY, LLC

UNITED MINERALS COMPANY, LLC

By:  

/s/ Robert F. Bruer

  Name: Robert F. Bruer   Title: Vice President

SENECA COAL COMPANY, LLC

By:  

/s/ Charles R. Otec

  Name: Charles R. Otec   Title: President

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

Executed as a Deed by

Peabody Holdings (Gibraltar) Limited

acting by:

 

/s/ Adrian T. Mansfield

Director

For and on behalf of Abacus (Gibraltar) Limited

 

/s/ Kevin Bastone

 

Director/Secretary

For and on behalf of Abacus Secretaries (Gibraltar) Limited

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a 2017 Incremental Revolving Lender By  

/s/ Marcus Tarkington

  Name: Marcus Tarkington   Title: Director  

By

 

/s/ Dusan Lazarov

  Name: Dusan Lazarov   Title: Director

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a 2017 Incremental Revolving Lender By  

/s/ Christopher DiBiase

  Name: Christopher DiBiase   Title: Director

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a 2017 L/C Issuer By  

/s/ Christopher DiBiase

  Name: Christopher DiBiase   Title: Director

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent By  

/s/ Douglas Tansey

  Name: Douglas Tansey   Title: Authorized Signatory

[Signature Page to Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

2017 Incremental

Revolving Lenders

   2017 Incremental
Revolving
Commitments     

Notice address

Deutsche Bank AG New York Branch

   $ 50,000,000     

5022 Gate Parkway

Jacksonville, FL 32256

Attention: Hareesha D Kuberappa

Email: hareesha-doddagowda.kuberappa@db.com; Loan.admin-Ny@db.com

Ph: +44 207 7794769

Fax: (866) 240 3622

Bank of America, N.A.

   $ 30,000,000     

One Bryant Park, 18th Floor

New York, NY 10036

Attention: Chris DiBiase

Email: christopher.dibiase@bankofamerica.com

Ph: 646-556-0679

Fax: 646-822-5669

  

 

 

    

TOTAL

   $ 80,000,000        

 

 

    



--------------------------------------------------------------------------------

SCHEDULE 2

 

2017 L/C Issuers

   L/C Issuance Limit  

Bank of America, N.A.

   $ 30,000,000     

 

 

 

TOTAL

   $ 30,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3

 

Incremental

Revolving Lenders

   Incremental
Revolving
Commitments      Applicable
Percentage  

Goldman Sachs Bank USA

   $ 55,000,000        15.714285714 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000        14.285714286 % 

Credit Suisse AG, Cayman Islands Branch

   $ 50,000,000        14.285714286 % 

Bank of Montreal, Chicago Branch

   $ 50,000,000        14.285714286 % 

Deutsche Bank AG New York Branch

   $ 50,000,000        14.285714286 % 

Bank of America, N.A.

   $ 30,000,000        8.571428571 % 

Macquarie Bank Limited

   $ 25,000,000        7.142857143 % 

Regions Bank

   $ 25,000,000        7.142857143 % 

Commerce Bank

   $ 15,000,000        4.285714286 %    

 

 

    

 

 

 

TOTAL

   $ 350,000,000        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6(e)

 

NO.

 

OWNER NAME

 

STREET ADDRESS

 

CITY

 

COUNTY

 

STATE

 

ZIP CODE

 

COMMENTS

1   AMERICAN LAND HLDGS OF INDIANA, LLC   7633 S COUNTY ROAD 400 E   CARLISLE  
SULLIVAN   IN   47838-8057   CERTIFIED BY LEGALS CEN PT NW SW 8-6-8 20.25 ACRES
2   AMERICAN LAND HLDGS OF INDIANA, LLC   5280 S COUNTY ROAD 400 E   CARLISLE  
SULLIVAN   IN   47838-8049   CERTIFIED BY LEGALS PT W1/2 NW .81AC 32-7-8 3  
AMERICAN LAND HLDGS OF INDIANA, LLC   9445 S COUNTY ROAD 350 E   CARLISLE  
SULLIVAN   IN   47838-8078   CERTIFIED BY LEGALS SW NE 19-6-8 48.88AC 4  
AMERICAN LAND HLDGS OF INDIANA, LLC   5401 E COUNTY ROAD 650 S   CARLISLE  
SULLIVAN   IN   47838-8061   CERTIFIED BY LEGALS PT SW COR SE NW 1.38 ac, CEN PT
SE NW .62 ac 5   AMERICAN LAND HLDGS OF INDIANA, LLC   3206 E COUNTY ROAD 975 E
  CARLISLE   SULLIVAN   IN   47838   CERTIFIED BY LEGALS PT N1/2 SW FRL 7.8AC, N
SIDE W END S1/2 S1/2 54AC, FRL N1/2 6   AMERICAN LAND HLDGS OF INDIANA, LLC  
3033 E COUNTY ROAD 225 S   SULLIVAN   SULLIVAN   IN   47882-7741  

CERTIFIED BY LEGALS

18-7-8 21.72 ACRES PT NW NW

7   AMERICAN LAND HLDGS OF INDIANA, LLC   3194 E COUNTY ROAD 225 S   SULLIVAN  
SULLIVAN   IN   47882-7741  

CERTIFIED BY LEGALS

18-7-8 1AC NE COR SW NW

8   AMERICAN LAND HLDGS OF INDIANA, LLC   4248 E COUNTY ROAD 500 S   CARLISLE  
SULLIVAN   IN   47838-8047   CERTIFIED BY LEGALS IN N PT E 1/2 NW 8.25 ACRES, N
CEN PT E 1/2 NW 6.00 ACRES, 9   AMERICAN LAND HLDGS OF INDIANA, LLC   4491 E
COUNTY ROAD 500 S   CARLISLE   SULLIVAN   IN   47838-8046   CERTIFIED BY LEGALS,
PT SE SW 29-7-8 5.01 ACRES 10   AMERICAN LAND HLDGS OF INDIANA, LLC   4548 E
COUNTY ROAD 500 S   CARLISLE   SULLIVAN   IN   47838-8046   CERTIFIED BY LEGALS
PT E 1/2 NW 61.00 ACRES, N CEN PT E 1/2 NW 2.25 ACRES, PT SW



--------------------------------------------------------------------------------

11   AMERICAN LAND HLDGS OF INDIANA, LLC   3762 E COUNTY ROAD 350 S   SULLIVAN  
SULLIVAN   IN   47882-7732   CERTIFIED BY LEGALS PT N END W1/2 SE 1.26AC 19-7-8
12   AMERICAN LAND HLDGS OF INDIANA, LLC   2087 S COUNTY ROAD 275 E   SULLIVAN  
SULLIVAN   IN   47882-7743  

CERTIFIED BY LEGALS

13-7-9 1AC PT NE NE

13   AMERICAN LAND HLDGS OF INDIANA, LLC   6166 E COUNTY ROAD 200 S   SULLIVAN  
SULLIVAN   IN   47882-7722  

CERTIFIED BY LEGALS

15-7-8 1.75AC PT NW NW

14   AMERICAN LAND HLDGS OF INDIANA, LLC   6132 E COUNTY ROAD 200 S   SULLIVAN  
SULLIVAN   IN   47882-7722  

CERTIFIED BY PARCEL

15-7-8 2AC IN NW NW

15   AMERICAN LAND HLDGS OF INDIANA, LLC  

2272 S STATE

ROAD 159

  DUGGER   SULLIVAN   IN   47848-8086   CERTIFIED BY LAT & LONG PROVIDED BY THE
CUSTOMER ( N39°02’56” W87°15’39” ) 16   AMERICAN LAND HLDGS OF INDIANA, LLC  

2188 S STATE

ROAD 159

  DUGGER   SULLIVAN   IN   47848-8149  

CERTIFIED BY LEGAL

14-7-8 PT NE NE 3.25 ACRES

17   AMERICAN LAND HLDGS OF INDIANA, LLC   5521 E COUNTY ROAD 650 S   CARLISLE  
SULLIVAN   IN   47838-8061   CERTIFIED BY LEGAL CEN PT S PT NE 24ac 04-06-08
24.000 18   AMERICAN LAND HLDGS OF INDIANA, LLC   2453 S COUNTY ROAD 350 E  
SULLIVAN   SULLIVAN   IN   47882-7740   CERTIFIED BY LAT & LONG PROVIDED BY THE
CUSTOMER ( N39°02’49” W87°20’38” ) 19   AMERICAN LAND HLDGS OF INDIANA, LLC  
3565 E COUNTY ROAD 350 S   SULLIVAN   SULLIVAN   IN   47882-7860   CERTIFIED BY
LEGALS 20   AMERICAN LAND HLDGS OF INDIANA, LLC   4399 E COUNTY ROAD 650 S  
CARLISLE   SULLIVAN   IN   47838-8053   CERTIFIED BY LEGALS 21   AMERICAN LAND
HLDGS OF INDIANA, LLC   3481 E COUNTY ROAD 225 S   SULLIVAN   SULLIVAN   IN  
47882-7814   CERTIFIED BY LEGALS 22   AMERICAN LAND HLDGS OF INDIANA, LLC   3406
E COUNTY ROAD 350 S   SULLIVAN   SULLIVAN   IN   47882-7838   CERTIFIED BY
LEGALS

 

2



--------------------------------------------------------------------------------

23   AMERICAN LAND HLDGS OF INDIANA, LLC   2988 E COUNTY ROAD 225 S   SULLIVAN  
SULLIVAN   IN   47882-7742  

CERTIFIED BY LEGALS

13-7-9 .78AC PT N SIDE SE N

24   AMERICAN LAND HLDGS OF INDIANA, LLC   2329 S COUNTY ROAD 275 E   SULLIVAN  
SULLIVAN   IN   47882-7744  

CERTIFIED BY LEGALS

13-7-9 6.198AC PT N SIDE SE NE

25   AMERICAN LAND HLDGS OF INDIANA, LLC   2346 S COUNTY ROAD 275 E   SULLIVAN  
SULLIVAN   IN   47882-7744  

CERTIFIED BY LEGAL

13-7-9 30AC PT SW NE

26   AMERICAN LAND HLDGS OF INDIANA, LLC   2506 E COUNTY ROAD 250 S   SULLIVAN  
SULLIVAN   IN   47882-7745   CERTIFIED BY LEAGLS PT NW SE 13-7-9 2.15AC 27  
AMERICAN LAND HLDGS OF INDIANA, LLC   2696 E COUNTY ROAD 250 S   SULLIVAN  
SULLIVAN   IN   47882-7745  

CERTIFIED BY LEGAL

13-7-9 37.85AC NW SE

28   AMERICAN LAND HLDGS OF INDIANA, LLC   3017 E COUNTY ROAD 425 S   SULLIVAN  
SULLIVAN   IN   47882-7734   CERTIFIED BY LEGALS PT N1/2 NW 1.75AC 30-7-8 29  
AMERICAN LAND HLDGS OF INDIANA, LLC   2279 S COUNTY ROAD 275 S   SULLIVAN  
SULLIVAN   IN   47882   CERTIFIED BY LEGALS, 13-7-9 5.256AC N SIDE SE NE 30  
AMERICAN LAND HLDGS OF INDIANA, LLC   2905 S COUNTY ROAD 350 E   SULLIVAN  
SULLIVAN   IN   47882-7859  

CERTIFIED BY LEGAL

18-7-8 SW SE 40 ACRES

31   AMERICAN LAND HLDGS OF INDIANA, LLC   2486 S COUNTY ROAD 350 E   SULLIVAN  
SULLIVAN   IN   47882-7740   CERTIFIED BY LEGALS , 18-7-8 2.00 ACRES SE COR SE
NW 32   AMERICAN LAND HLDGS OF INDIANA, LLC   2595 E COUNTY ROAD 250 S  
SULLIVAN   SULLIVAN   IN   47882-7745   CERTIFIED BY LEGALS , 13-7-9 5AC PT SW
NE 33   AMERICAN LAND HLDGS OF INDIANA, LLC   2340 S COUNTY ROAD 350 E  
SULLIVAN   SULLIVAN   IN   47882-7740  

CETIFIED BY LEGALS,

18-7-8 PT N1/2 SE NW 2AC

34   AMERICAN LAND HLDGS OF INDIANA, LLC   3394 E COUNTY ROAD 225 S   SULLIVAN  
SULLIVAN   IN   47882-7814   CERTIFIED BY LEGALS, 18-7-8 10.70AC PT N1/2 SE NW

 

3



--------------------------------------------------------------------------------

35   AMERICAN LAND HLDGS OF INDIANA, LLC   4799 E COUNTY ROAD 800 S   CARLISLE  
SULLIVAN   IN   47838-8012   CERTIFIED BY LEGALS, SE SE 8-6-8 35.00 ACRES 36  
AMERICAN LAND HLDGS OF INDIANA, LLC   3568 E COUNTY ROAD 900 S   CARLISLE  
SULLIVAN   IN   47838-8075   CERTIFIED BY LEGALS PT NW NE 3.284AC 19-6-8 37  
AMERICAN LAND HLDGS OF INDIANA, LLC   3244 E COUNTY ROAD 225 S   SULLIVAN  
SULLIVAN   IN   47882-7741  

CERTIFIED BY LEGAL

18-7-8 5.00 ACRES PT SW NW

38   AMERICAN LAND HLDGS OF INDIANA, LLC   6031 E COUNTY ROAD 400 E   CARLISLE  
SULLIVAN   IN   47838   CERTIFIED BY LEGAL NW NW + 5-6-8 40.00 ACRES 39  
AMERICAN LAND HLDGS OF INDIANA, LLC   3966 S COUNTY ROAD 350 E   SULLIVAN  
SULLIVAN   IN   47882-7733   CERTIFIED BY LEGAL PT S END E1/2 SW 19-7-8 1AC 40  
AMERICAN LAND HLDGS OF INDIANA, LLC   4037 E COUNTY ROAD 350 S   SULLIVAN  
SULLIVAN   IN   47882-7732   CERTIFIED BY LEGALS W1/2 SW NW 41   AMERICAN LAND
HLDGS OF INDIANA, LLC   6416 E COUNTY ROAD 750 S   CARLISLE   SULLIVAN   IN  
47838-8015  

CERTIFIED BY LEGALS

10-6-8 15AC IN NE COR SW

42   AMERICAN LAND HLDGS OF INDIANA, LLC   4448 E COUNTY ROAD 800 S   CARLISLE  
SULLIVAN   IN   47838-8012   CERTIFIED BY LEGALS PT E 1/2 NE NW 17-6-8 1.50
ACRES 43   AMERICAN LAND HLDGS OF INDIANA, LLC   4501 S COUNTY ROAD 425 E  
SULLIVAN   SULLIVAN   IN   47882-7731   CERTIFIED BY LEGALS W 1/2 NE SW 29-7-8
20.00 ACRES 44   AMERICAN LAND HLDGS OF INDIANA, LLC   3995 S COUNTY ROAD 425 E
  SULLIVAN   SULLIVAN   IN   47882-7731   CERTIFIED BY LEGALS PT NE NE 35.00
ACRES, PT NW NE NW 2.00ACNE NW 38.00 ACRES, W 45   AMERICAN LAND HLDGS OF
INDIANA, LLC   3691 E COUNTY ROAD 350 S   SULLIVAN   SULLIVAN   IN   47882-7732
 

CERTIFIED BY LEGALS

19-7-8 4.23 ACRES PT SW NE

 

4



--------------------------------------------------------------------------------

46   AMERICAN LAND HLDGS OF INDIANA, LLC   5224 E 50 S   FRANCISCO   GIBSON   IN
  47649-8919   CERTIFIED BY LEGALS PT SW SE 12-2-10 2 AC C-1 47   AMERICAN LAND
HLDGS OF INDIANA, LLC   1221 S 550 E   FRANCISCO   GIBSON   IN   47649-9075  
CERTIFIED BY LEGALS PT NE SE 13-2-10 3.34 AC C-1 D-7 48   AMERICAN LAND HLDGS OF
INDIANA, LLC   495 S 550 E   FRANCISCO   GIBSON   IN   47649-8920   CERTIFIED BY
LEGAL PT SE SE 12-2-10 2 AC C-1 D-7 49   AMERICAN LAND HLDGS OF INDIANA, LLC  
13041 E 950 S   OAKLAND CITY   GIBSON   IN   47660-7771   CERTIFIED BY LEGAL PT
N 32-3-8 1.25 AC D-19 50   AMERICAN LAND HLDGS OF INDIANA, LLC   11915 E 1000 S
  OAKLAND CITY   GIBSON   IN   47660-7810   CERTIFIED BY PARCEL PT E SW 31 3 8
5.00 AC D-19 51   AMERICAN LAND HLDGS OF INDIANA, LLC   12047 E 1000 S   OAKLAND
CITY   GIBSON   IN   47660-7809   CERTIFIED BY PARCEL PT E SW 31 3 8 6.5083 AC
D-19 52   AMERICAN LAND HLDGS OF INDIANA, LLC   9998 S COUNTY ROAD 1225E  
OAKLAND CITY   GIBSON   IN   47660   CERTIFIED BY LEGAL PT E 31-3-8 1.45 AC D-19
53   AMERICAN LAND HLDGS OF INDIANA, LLC   1481 S 725 E   FRANCISCO   GIBSON  
IN   47649-9038   CERTIFIED BY LEGAL PT W SE 17-2-9 .60 AC D-7 C-1 54   PEABODY
WESTERN COAL COMPANY   OFF HIGHWAY 160 NAVAJO ROUTE 41   KAYENTA   NAVAJO   AZ  
86033   CERTIFIED BY COORDINATES 36.5155555, -110.409027777 55   PEABODY WESTERN
COAL COMPANY   871 LIBERATOR DR   GRAND CANYON   COCONINO   AZ   86023  
CERTIFIED BY COORDINATES 35.9523333, -112.147 56   TWENTYMILE COAL, LLC   29515
ROUTE COUNTY RD #27   OAK CREEK   ROUTT   CO   80467   CERTIFIED BY COORDINATES
40.351666, -107.055833 57   SAGE CREEK HOLDINGS, LLC   29515 RCR 33   OAK CREEK
  ROUTT   CO   80467   CERTIFIED BY STR AND COORDINATES 40.426, -107.126 NE/4
NE/4 SECTION 3, T5N, R87W ROUTT COUNTY, CO

 

5



--------------------------------------------------------------------------------

58   PEABODY ARCLAR MINING, LLC   420 LONG LANE RD   EQUALITY   SALINE   IL  
62934-2047   CERTIFIED BY COORDINATES 37.763611, -88.3888 59   PEABODY ARCLAR
MINING, LLC   420 LONG LANE RD   EQUALITY   SALINE   IL   62934-2047  
COORDINATES 37.762729, -88.389245 60   PEABODY ARCLAR MINING, LLC   115 GRAYSON
LN   ELDORADO   SALINE   IL   62930-3947   CERTIFIED BY COORDINATES 37.775,
-88.391944 61   AMERICAN LAND HOLDINGS OF ILLINOIS, LLC   12626 SARAH RD  
COULTERVILLE   RANDOLPH   IL   62237-1916   CERTIFIED BY CORDINATES - 38.165985,
-89.639818, 62   AMERICAN LAND HOLDINGS OF ILLINOIS, LLC   12968 STATE ROUTE 13
  COULTERVILLE   RANDOLPH   IL   62237-1112   CERTIFIED BY COORDINATES
38.18805555, -89.62055555 63   AMERICAN LAND HOLDINGS OF INDIANA, LLC   7255 E
COUNTY ROAD 600 S   CARLISLE   SULLIVAN   IN   47838-8042   CERTIFIED BY
COORDINATES 38.995, -87.27777 64   AMERICAN LAND HOLDINGS OF INDIANA, LLC   1225
N 725 E   FRANCISCO   GIBSON   IN   47649   38.339166, -87.416388 65   AMERICAN
LAND HOLDINGS OF INDIANA, LLC   COUNTY ROAD 600 S 1100 E   OAKLAND CITY   GIBSON
  IN   47660   CERTIFIED BY COORDINATES 38.26416666, -87.36361111 66   AMERICAN
LAND HOLDINGS OF INDIANA, LLC   566 DICKEYVILLE RD   LYNNVILLE   WARRICK   IN  
47619-8257   CERTIFIED BY COORDINATES 38.158, -87.254 67   AMERICAN LAND
HOLDINGS OF INDIANA, LLC   2999 LYNNVILLE RD   LYNNVILLE   WARRICK   IN  
47619-8204   38.184, -87.327 68   PEABODY NATURAL RESOURCES COMPANY   35 MILES
NORTH HIGHWAY 509   GRANTS   MCKINLEY   NM   87020   CERTIFIED BY CO ORDINATES
35.48416666, -107.665 NW/4 SE/4 SECTION 34, T15N, R8W MICKINLEY COUNTY, NM

 

6



--------------------------------------------------------------------------------

69   PEABODY NATURAL RESOURCES COMPANY   22 MILES NORTH HIGHWAY 509   GRANTS  
MCKINLEY   NM   87020   CERTIFY BY LEGALS 35.6469444, -107.8591666 SE/4 NE/4
SECTION 2, T16N, R10W MICKINLEY COUNTY, NM 70   PEABODY POWDER RIVER MINING, LLC
  339A ANTELOPE RD   WRIGHT   CAMPBELL   WY   82732   43.5219444, -105.273888 71
  BTU WESTERN RESOURCES, INC.   466 RENO RD   GILLETTE   CAMPBELL   WY  
82718-7080   CERTIFIED BY LEGAL 43.631666, -105.268888 SE/4 NE/4 SECTION 9,
T42N, R70W CAMPBELL COUNTY, WY 72   PEABODY CABALLO MINING, LLC   2298 BISHOP RD
  GILLETTE   CAMPBELL   WY   82718-9356   CERTIFIED BY COORDINATES PROVIDED BY
CUSTOMER: 44.120833, -105.345 73   PEABODY CABALLO MINING, LLC   12433 STATE
HIGHWAY 59 N   GILLETTE   CAMPBELL   WY   82716-1151   CERTIFIED BY LEGAL
44.40555, -105.458333 74   AMERICAN LAND HOLDINGS OF ILLINOIS, LLC   12722 SARAH
RD   COULTERVILLE   RANDOLPH   IL   62237-1918   CERTIFIED BY LEGAL 75  
AMERICAN LAND HOLDINGS OF ILLINOIS, LLC   12273 ZIEGLER MINE RD   SPARTA  
RANDOLPH   IL   62286   CERTIFY BY LEGAL 76   AMERICAN LAND HOLDINGS OF
ILLINOIS, LLC   1165 OLD HIGHWAY 13   HARRISBURG   SALINE   IL   62946-5106  
CERTIFIED BY LEGALS HB,S15,T09,R07 ,QNE,L ,B SW1/4 NE1/4 2008/300 8/11 W/D
09-15-200-002-0011 77   AMERICAN LAND HOLDINGS OF ILLINOIS, LLC   725 OLD
HIGHWAY 13   HARRISBURG   SALINE   IL   62946-5105   CERTIFIED BY LEGALS
N37D44’24.0” W88D25’33.6”, HB,S15,T09,R07 ,QNW,L ,B PT SW1/4 NW1/4 2018/839 1/12
W/D

 

7



--------------------------------------------------------------------------------

78   AMERICAN LAND HOLDINGS OF ILLINOIS, LLC   1720 OLD HIGHWAY 13   EQUALITY  
SALINE   IL   62934-2019   CERTIFIED BY LEGALS EQ,S14,T09,R07 ,QSW,L ,B PT W1/2
SW1/4 1A 2021/1000 3/12 W/D 09-14-300-003-0040 79   AMERICAN LAND HOLDINGS OF
ILLINOIS, LLC   150 CARNAHAN RD   EQUALITY   SALINE   IL   62934-2027  
CERTIFIED BY LEGALS EQ,S14,T09,R07 ,QSW,L ,B N1/2 SW1/4 SW1/4 2021/993 3/12 W/D
09-14-300-011-0011 80   AMERICAN LAND HLDGS OF INDIANA, LLC   5120 E COUNTY ROAD
425 S   CARLISLE   SULLIVAN   IN   47838-8067   CERTIFIED BY LEGALS 81  
AMERICAN LAND HLDGS OF INDIANA, LLC   348 S COUNTY ROAD 900 E   DUGGER  
SULLIVAN   IN   47848   CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER - (
N39°00’36” W87°15’43” ) 82   AMERICAN LAND HLDGS OF INDIANA, LLC   7849 E COUNTY
ROAD 500 S   DUGGER   SULLIVAN   IN   47848-8123   CERTIFY BY LEGALS. 83  
AMERICAN LAND HLDGS OF INDIANA, LLC   5010 S STATE ROAD 159   DUGGER   SULLIVAN
  IN   47848-8125   CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER -
(N39°00’32” W87°15’36” ) 84   AMERICAN LAND HLDGS OF INDIANA, LLC   4274 S
COUNTY ROAD 600 E   CARLISLE   SULLIVAN   IN   47838-8068   CERTIFIED BY LEGALS
85   AMERICAN LAND HLDGS OF INDIANA, LLC   7806 E COUNTY ROAD 500 S   DUGGER  
SULLIVAN   IN   47848-8123   CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER -
( N39°00’32” W87°15’46” ) 86   AMERICAN LAND HLDGS OF INDIANA, LLC   5336 E
COUNTY ROAD 900 S   CARLISLE   SULLIVAN   IN   47838-8073   CERTIFED BY LEGALS
87   AMERICAN LAND HLDGS OF INDIANA, LLC   5297 E COUNTY ROAD 900 S   CARLISLE  
SULLIVAN   IN   47838-8073   CERTIFIED BY LEGALS 88   AMERICAN LAND HLDGS OF
INDIANA, LLC   7744 N HIGHWAY 61   LYNNVILLE   WARRICK   IN   47619   CERTIFIED
BY LEGALS , PT E 1/2 NW S27 T4 R8 10 AC

 

8



--------------------------------------------------------------------------------

89   AMERICAN LAND HLDGS OF INDIANA, LLC   7644 N STATE ROUTE 61   BOONVILLE  
WARRICK   IN   47601-9431   CERTIFIED BY PARCEL#- (N38°08’42” W87°17’24”) 90  
AMERICAN LAND HLDGS OF INDIANA, LLC   8444 N HIGHWAY 61   LYNNVILLE   WARRICK  
IN   47619   CERTIFIED BY LEGALS .....PT N SIDE NE SW S22 T4 R8 2.50 A LIFE
ESTATE MADDEN ERMIL & RUTH 91   AMERICAN LAND HLDGS OF INDIANA, LLC   8022 HWY
61 N BOONVILLE   BOONVILLE   WARRICK   IN   47601   CERTIFIED BY LEGALS ......PT
SE SW. S22 T4 R8. 1.4 A. 92   AMERICAN LAND HLDGS OF INDIANA, LLC   7622 N HWY
61 BOONVILLE   BOONVILLE   WARRICK   IN   47601   CERTIFIED BY LEGALS....PT E
1/2 NW S27 T4 R8 2. A 93   AMERICAN LAND HLDGS OF INDIANA, LLC   1411 TECUMSEH
RD   LYNNVILLE   WARRICK   IN   47619-8242   CERTIFIED BY LEGALS, W 1/2 W 1/2
NE. S14 T4 R8. 40 A. 94   AMERICAN LAND HLDGS OF INDIANA, LLC   8144 N STATE
ROUTE 61   BOONVILLE   WARRICK   IN   47601-8336   CERTIFIED BY LEGALS ......PT
SE SW. S22 T4 R8. 11.28 A. 95   AMERICAN LAND HLDGS OF INDIANA, LLC   2075 S
COUNTY ROAD 200 E   SULLIVAN   SULLIVAN   IN   47882-7746   CERTIFIED BY LAT &
LONG PROVIDED BY THE CUSTOMER ( N39°03’08.8” W87°22’20.2” ) 96   PEABODY ARCLAR
MINING, LLC   580 LONG LANE RD   EQUALITY   SALINE   IL   62934-2043   CERTIFIED
BY LEGAL EQ,S01,T09,R07 ,QSW,L ,B PT S1/2 SW1/4 EZ 1729/287 8/04 W/D
09-01-300-008-0021 97   AMERICAN LAND HLDGS OF INDIANA, LLC   10722 N STATE
ROUTE 61   LYNNVILLE   WARRICK   IN   47619-8238   CERTIFIED BY LEGAL PT N 1/2
SE NW S10 T4 R8 1.25 A 98   AMERICAN LAND HLDGS OF INDIANA, LLC   1633 TECUMSEH
RD   LYNNVILLE   WARRICK   IN   47619-8244   CERTIFIED BY LEGAL PT E 1/2 NW. S14
T4 R8. 13.80 99   AMERICAN LAND HLDGS OF INDIANA, LLC   10122 STANLEY RD  
ELBERFELD   WARRICK   IN   47613-9412   CERTIFIED BY LEGAL PT E 1/2 NE S20 T4 R9
.82 A

 

9



--------------------------------------------------------------------------------

100   AMERICAN LAND HLDGS OF INDIANA, LLC   10166 STANLEY RD   ELBERFELD  
WARRICK   IN   47613-9412   CERTIFIED BY LEGAL PT E 1/2 NE S20 T4 R9 37.638 A
SPLIT FROM 030-2049-0740 101   AMERICAN LAND HLDGS OF INDIANA, LLC   10100
STANLEY RD   ELBERFELD   WARRICK   IN   47613-9412   CERTIFIED BY LEGAL PT E 1/2
NE S20 T4 R9 38.581 A 102   AMERICAN LAND HLDGS OF INDIANA, LLC   6099 TEPE RD  
LYNNVILLE   WARRICK   IN   47619-8248   CERTIFIED BY LEGAL PARCEL 2 TEPE MINOR
SUB 2.50 A 103   AMERICAN LAND HLDGS OF INDIANA, LLC   3271 E COUNTY ROAD 425 S
  SULLIVAN   SULLIVAN   IN   47882-7734  

CERTIFIED BY LEGAL

30-7-8 1.00 ACRE PT N 1/2 NW

104   AMERICAN LAND HLDGS OF INDIANA, LLC   5929 E COUNTY ROAD 700 S   CARLISLE
  SULLIVAN   IN   47838-8150   CERTIFIED BY LEGAL PT SE SE SE 04-06-08 .450
ACRES 105   AMERICAN LAND HLDGS OF INDIANA, LLC   3763 E COUNTY ROAD 900 S  
CARLISLE   SULLIVAN   IN   47838-8075   CERTIFIED BY LEGALS, SE SE 18-6-8 39.5AC
106   AMERICAN LAND HLDGS OF INDIANA, LLC   5167 E COUNTY ROAD 350 S   SULLIVAN
  SULLIVAN   IN   47882-7729   CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER
( N39°01’58” W87°18’57”) 107   AMERICAN LAND HLDGS OF INDIANA, LLC   4428 S
COUNTY ROAD 250 E   SULLIVAN   SULLIVAN   IN   47882   CERTIFIED BY LAT & LONG
PROVIDED BY THE CUSTOMER - ( N39°01’04” W87°20’38” ) 108   AMERICAN LAND HLDGS
OF INDIANA, LLC   4997 E COUNTY ROAD 650 S   CARLISLE   SULLIVAN   IN  
47838-8053   CERTIFIED BY LEGALS, 5-6-8 S END SE NE 19 ACRES 109   AMERICAN LAND
HLDGS OF INDIANA, LLC   5294 E COUNTY ROAD 700 S   CARLISLE   SULLIVAN   IN  
47838-8149   CERTIFIED BY LEGALS, NW COR E 1/2 NW 9-6-8 12.00 ACRES 110  
AMERICAN LAND HLDGS OF INDIANA, LLC   4497 E COUNTY ROAD 800 S   CARLISLE  
SULLIVAN   IN   47838-8012   CERTIFIED BY LEGALS, 82AC, 80AC, 13.33AC, 13AC,
40AC, 14.3AC OF WHICH IS

 

10



--------------------------------------------------------------------------------

111   AMERICAN LAND HLDGS OF INDIANA, LLC   6487 S COUNTY ROAD 325 E   CARLISLE
  SULLIVAN   IN   47838-8248   CERTIFIED BY LAT & LONG PROVIDED BY THE CUSTOMER
- ( N38°59’13” W87°21’00” ) 112   AMERICAN LAND HLDGS OF INDIANA, LLC   3441 E
COUNTY ROAD 400 S   CARLISLE   SULLIVAN   IN   47838   CERTIFIED BY LAT & LONG
PROVIDED BY THE CUSTOMER - ( N38°59’44.7” W87°20’41.4” )

 

11